                            UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
                                   RENO, NEVADA


UNITED STATES OF AMERICA,                        )        3:18-cr-0047-LRH-CLB
                                                 )
                      Plaintiff,                 )        MINUTE ORDER
      vs.                                        )
                                                 )        DATED: January 7, 2020
                                                 )
ERIC ROMERO-LOBATO,                              )
                                                 )
                      Defendant.                 )




PRESENT: HONORABLE LARRY R. HICKS, UNITED STATES DISTRICT JUDGE

Deputy Clerk: Jennifer Cotter      Reporter: None Appearing

Counsel for Plaintiff(s): None Appearing

Counsel for Defendant(s): None Appearing


MINUTE ORDER IN CHAMBERS:

       Defendant has filed a motion to file ex parte and under seal proposed jury
instruction regarding defense theory of the case (ECF No. 81) on January 3, 2020. The
government has filed a response (ECF No. 88) on January 5, 2020. Good cause
appearing,

        IT IS ORDERED that the motion to file ex parte and under seal proposed jury
instruction regarding defense theory of the case (ECF No. 81) is DENIED. The Court
finds there is no legal basis for maintaining this filing under seal.

       IT IS FURTHER ORDERED that the defendant’s proposed theory of defense
instructions (ECF No. 82) shall be unsealed and made public on the Court’s docket.

      IT IS SO ORDERED.

                                           DEBRA K. KEMPI, CLERK

                                           By:     /s/
                                           Deputy Clerk
